         Case 1:18-cv-02223-GBD-SN Document 182 Filed 08/12/20 Page 1 of 1

                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                        32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                     1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029         Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                             (206) 516-3880
        __________                                        __________                                __________

                              Elisha Barron
                                                                                      E-Mail EBarron@susmangodfrey.com
                       Direct Dial (212) 729-2013


          May 14, 2020

          Via E-Mail

          The Hon. Sarah Netburn
          United States Magistrate Judge
          Thurgood Marshall Courthouse
          40 Foley Square, Room 430
          New York, NY 10007

          Re:       Rich v. Fox News Network LLC, et al., No. 18-cv-2223

          Dear Judge Netburn:

          Fox’s May 11, 2020, letter wrongly asserts that Plaintiffs failed to properly serve
          Ed Butowsky, 1 improperly advances new legal arguments on Butowsky’s behalf,
          rehashes what was already briefed, and offers new evidence that raises more
          questions than it answers (confirming that factual issues require that the motions be
          denied). Plaintiffs will not respond further on the merits unless the Court requests
          it.

          Sincerely,


          Elisha Barron
          Counsel for Joel & Mary Rich



          1
            Fox’s (as yet unexplained) decision to designate as “Highly Confidential” two
          documents—reflecting Mr. Butowsky’s travel to Fox’s New York office to bolster
          the Fox/Zimmerman Article—prevented Plaintiffs from serving Mr. Butowsky
          with an unredacted letter and one exhibit without Fox’s consent, as Fox
          acknowledges. Plaintiffs sought Fox’s consent on May 6, the same day Plaintiffs
          filed their letter, and served Mr. Butowsky on May 7, minutes after receiving Fox’s
          consent.


          7338298v1/015730
